Citation Nr: 1442962	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for sleep apnea (also claimed as insomnia).

3.  Entitlement to service connection for left knee degenerative joint disease.

4.  Entitlement to service connection for right knee degenerative joint disease.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for myopia.

10.  Entitlement to service connection for swelling, left testicle.

11.  Entitlement to service connection for tinea versicolor (previously listed as a skin rash, right forearm).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and October 2003 to May 2005.  He also had periods of Active Duty for Special Work from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009; a statement of the case was issued in April 2011; and a substantive appeal was received in June 2011.   

The Veteran also appealed the issue of entitlement to service for posttraumatic stress disorder (PTSD).  The RO granted service connection by way of a February 2012 rating decision.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The issues of entitlement to service connection for myopia; swelling, left testicle; and tinea versicolor (previously listed as a skin rash, right forearm) were included in the April 2011 statement of the case.  When the Veteran filed his June 2011 substantive appeal (VA Form 9), he checked the box indicating that he wanted to appeal all issues listed on the statement of the case.  Consequently, these issues are on appeal (even though he did not list them in box 10 of the VA Form 9).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran had periods of Active Duty for Special Work (ADSW) from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010.  In its April 2011 statement of the case, the RO stated that "Active duty for special work is not active duty.  Active Duty for special work is active duty for training only."

VA's Adjudication Procedure Manual suggests that further development may need to be undertaken for periods of ADSW as such service may be characterized as active duty depending upon the duties performed.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i.  Consequently, is it necessary to determine whether the Veteran's periods of ADSW were active duty.  

Additionally, the claims file does not include any treatment or examination records from the Veteran's final period of service (December 2008 to May 2010).  VA has a duty to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's service treatment records for the period from December 2008 to May 2010.  Efforts must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile. 

2.  The AOJ should determine the duties performed during the Veteran's periods of ADSW service.  Unless it is determined that these periods of service were for training purposes, then they are considered active duty.  

3.  The AOJ should determine whether any newly received evidence triggers VA's duties to provide further examinations or obtain additional opinions.

4.  If any claim on appeal remain denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

